Order dated April 13, 1965, insofar as it denied motion of defendants New Hartford Plaza, Inc., Loomis J. Grossman and Betti S. Grossman, as Trustees, Robert C. Baker and Loomis J. Grossman, Jr. to dismiss the first and second causes of action contained in the amended complaint of the plaintiff, M. M. Marshall Co., Inc., and denied the motion to proceed to arbitration if the issue with respect of fraud in the inducement of the contract is determined in favor of owner defendants, unanimously reversed, without costs, and motion so far as it relates to these matters granted. Same opinion as in Mid-Atlantic Constr. Corp. v. Guido (30 A D 2d 232), decided concurrently herewith. (Appeal from order of Oneida Special Term, denying motion to dismiss certain causes of action, and to sever.) Present — Goldman, J. P., Del Vecchio, Marsh, Witmer and Henry JJ.